DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-9, 12-13, and 16-18 are deemed to have an effective filing date of July 18, 2017. Claims 10-11 and 19-20 are deemed to have an effective filing date of July 12, 2018 because support for delivering a deep brain stimulation in response to the sensed physiological signal satisfying a condition, or sensing the physiological signal in response to delivering electrostimulation and determining an electrostimulation parameter based on the sensed physiological signal in response to the electrostimulation was not found in the provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation "the control circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 are rejected because they depend from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 12-13, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,718. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘718 patent.
Claims 1, 12, and 16 of the instant application are conflicting or coextensive with claims 1 and 13 of the ‘718 patent. Claims 2, 13, and 17 of the instant application is conflicting or coextensive with claim 9 of the ‘718 patent. Claims 5 and 4 of the instant application are conflicting or coextensive with claims 5 and 18, respectively, of the ‘718 patent. Claim 7 of the instant application is conflicting or coextensive with claim 19 of the ‘718 patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,898,718 in view of US Patent Application Publication No. 2010/0105997 to Ecker et al. (hereinafter referred to as “Ecker”). Claims 1 and 13 of the ‘718 patent claim the system of claim 1, but do not expressly claim that the determined operating mode of the sensor circuit includes adjusting time or duration for sensing the physiological signal. However, Ecker teaches, in a related art: closed loop parameter adjustment for sensor modules of an implantable medical device, that its controller may control the sensor modules to perform one or more sensor actions in order to facilitate a measurement where the timing for sensing is controlled by the controller (e.g., paragraph [0005] of Ecker). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the controller determining the timing for sensing in view of the teachings of Ecker. Consequently, one of ordinary skill in the art would have modified the system of the ‘718 patent so that the operation mode of the sensor circuit includes adjusting time or duration for sensing the physiological signal as such was a well-known engineering technique in the sensor art as taught by Ecker, and because the combination would have yielded predictable results. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,898,718 in view of US Patent Application Publication No. 2011/0034760 to Brynelsen et al. (hereinafter referred to as “Brynelsen”). Claim 5 of the ‘718 patent claims the system of claim 5, but does not expressly claim that the physical activity parameter is measured during nighttime or  in view of the teachings of Brynelsen. Consequently, one of ordinary skill in the art would have modified the system of the ‘718 patent so that its system includes a sleep detector in order to sense physical activity when the patient is asleep as such was a well-known engineering technique in the sensor art as taught by Brynelsen, and because the combination would have yielded predictable results.

Claims 8-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12-14 of U.S. Patent No. 10,898,718 in view of US Patent Application Publication No. 2008/0015659 to Zhang et al. (hereinafter referred to as “Zhang”). 
With respect to claims 8 and 18, and 9, claims 12-14 of the ‘718 patent claim the system of claims 1 and the medium of claim 12, the implantable neuromodulator device configured to deliver electrostimulation therapy to the patient based on the sensed physiological signal, but do not expressly claim that the implantable neuromodulator is configured to be communicatively coupled to an external device configured to sense the information about the functional state of the patient, or that the external device is a wearable mobile device. However, Zhang teaches, in a related art: neurostimulation .

Claims 10, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,898,718 in view of US Patent Application Publication No. 2015/0148878 to Yoo et al. (hereinafter referred to as “Yoo”). Claims 1 and 13 of the ‘718 claim the system of claim 1, the method of claim 12, and the medium of claim 16, but do not expressly claim that delivering the electrostimulation therapy includes delivering deep brain stimulation to the patient. However, Yoo teaches, in a related art: systems and method of enhancing electrical activation of nervous tissue, that nerve stimulation is an effective clinical tool used to treat various chronic medical disorders and conditions including deep brain  in view of the teachings of Yoo. Consequently, one of ordinary skill in the art would have modified the system of the ‘718 patent so that the operation of delivering the electrostimulation therapy includes delivering deep brain stimulation to the patient  as such was a well-known engineering technique in the art as taught by Yoo, and because the combination would have yielded predictable results.
 
Claims 11, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,898,718 in view of US Patent Application Publication No. 2012/0277818 to Stancer et al. (hereinafter referred to as “Stancer”). 
The ‘718 patent claims the system of claim 1, the method of claim 12, and the medium of claim 16, but does not expressly disclose that the controller circuit is configured to determine an electrostimulation parameter based on the sensed physiological signal in response to the electrostimulation, and to generate the control signal to adjust the electrostimulation therapy in accordance with the determined electrostimulation parameter. However, Stancer, in a related art: multiphasic pacing, teaches that its sensor circuit senses a physiological signal after the pacing signal (in response to stimulation delivered to the patient) where its control circuit determines an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2010/0191311 to Scheiner et al. is directed to an implantable medical device with high frequency stimulation where sensing of patient activity occurs after a stimulation pulse (see Fig. 8 and paragraph [0063]).
US Patent Application Publication No. 2017/0128722 to Perez is directed to a wearable device for treating a patient that includes a microprocessor, electrical stimulator with at least one electrode for delivering electrical stimulation to the patient, and a plurality of sensors 135 that measure various physiological parameters of the patient (e.g., paragraphs [0181]-[0186] of Perez).
US Patent Application Publication No. 2016/015855 to Kent et al. is directed to a system that senses sensory action potential (SAP) signals and initiates/adjusts electrostimulation therapy to the patient based on the SAP levels (e.g., paragraph [0052] and Figs. 1, 5, and 7 of Kent).
	US Patent Application Publication No. 2016/0129272 to Hou et al. is directed to a system and method to control stimulation based on sensory action potentials.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792